Newman, Judge:
These protests, enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation between counsel for the respective parties, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the articles marked “A” and initialed RS SD (Import Specialist’s Initials) by Import Specialist Rubin Sokoloff Samuel Dym (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof were assessed with duty at the rate of 8.5% ad valorem plus 20 per pound under Item 204.50, TSUS.
2. That said protests were filed under Sec. 514 of the Tariff Act of 1930, within 60 days after the date of liquidation thereof, and were pending for decision by this Court on June 29,1967, the effective date of Public Law 90-36, approved June 29, 1967, which amended and extended Public Law 89-241, approved October 7, 1965.
3. That the merchandise covered by said entries was entered after August 31,1963 and before December 7,1965.
4. That Sec. 11(a) of said Public Law 89-241 reduced the rate applicable to said Item 204.50 to 5% ad valorem plus 20 per pound.
5. That before September 30, 1967, requests were filed with the Regional Commissioner of Customs at New York, the port of entry, for reliquidation of said entries and assessment of duty at the rate of 5% ad valorem plus 20 per pound under Item 204.50, by virtue of Sec. 11(a) of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, the same being limited to the articles marked “A” as aforesaid.
*305Accepting this stipulation as an agreed statement of fact, we hold that the merchandise assessed with duty at the rate of 8.5 per centum ad valorem plus 2 cents per pound under item 204.50 of the Tariff Schedules of the United States, and marked with the letter “A” and initialed BS or SD by Import Specialists Eubin Sokoloff and Samuel Dym, on the invoices accompanying the entries covered by the protests listed in schedule “A”, is properly subject to duty at the reduced rate of 5 per centum ad valorem plus 2 cents per pound as provided in section 11(a) of the Tariff Schedules Technical Amendments Act of 1965 (Public Law 89-241, 79 Stat. 933), as amended by Public Law 90-36,81 Stat. 94, which amended said item 204.50.
To the extent indicated, the protests are sustained, and judgment will issue accordingly.